Citation Nr: 1504214	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-24 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an effective date prior to February 1, 2010, for additional compensation for a dependent daughter attending an educational institution.

2. Entitlement to an effective date prior to September 1, 2010, for additional compensation for a dependent son attending an educational institution. 

3. Entitlement to an initial disability rating in excess of 10 percent for right-sided sciatica and radiculitis. 

4. Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease with disc herniation (low back disability).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1963 to March 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and from a September 2010 decisional letter issued by the Detroit, Michigan RO.  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO.  In November 2014, a Travel Board hearing was held before the undersigned; a transcript is of record.  The Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2014).  

In an August 2010 statement (notice of disagreement) the Veteran related an elbow disability to service.   The issue of whether new and material evidence has been received to reopen a claim for service connection for an elbow disability has been raised by the record in an August 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an effective date prior to February 1, 2010, for additional compensation for a dependent daughter attending an educational institution, entitlement to a rating in excess of 20 percent for a low back disability, and entitlement to an initial disability rating in excess of 10 percent for right-sided sciatica and radiculitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's dependent son turned 18 in August 2010; the Veteran filed a Request for Approval of School Attendance in August 2010, noting his son was expected to commence a course at an educational institution in August 2010.    


CONCLUSION OF LAW

An effective date prior to September 1, 2010, is not warranted for additional compensation for a dependent son attending an educational institution.  38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.31, 3.400, 3.667 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year of the child's 18th birthday.  38 C.F.R. § 3.667.

The Veteran's son was born in August 1992; as such, he turned 18 in August 2010.  The record, including notification letters sent to the Veteran accompanying September 1999 and May 2002 rating decisions, shows the Veteran received notice he would receive additional compensation for his dependent son until he turned 18 in August.  The Veteran filed a Request for Approval of School Attendance for his son, seeking additional compensation based upon such school attendance, in August 2010, noting his son was expected to commence a course at an educational institution in August 2010.  The record indicates that the Veteran was paid additional compensation based on having a minor child that continued until the month that son turned 18.  The next month the Veteran received additional compensation based on the son's school attendance.

The earliest that the additional award of compensation for a dependent child can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.  As the Veteran's son turned 18 in August 2010 and began school in August 2010, this would be the date in which the award became effective.  However, payment cannot commence until the first of the calendar month following this date - September 1, 2010.  The law is dispositive in this case.

Accordingly, the Veteran's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary with respect to the earlier effective date claim.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Regarding the Board's duties under Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Board informed the Veteran that this issue was in appellate status at the time of the hearing.  Regarding suggesting evidence, as noted, the facts are not in dispute and the law is dispositive in this case; thus, considering the facts and law of this case, the Board can find no prejudicial error committed at the time of the hearing.


ORDER

Entitlement to an effective date prior to September 1, 2010, for additional compensation for a dependent son attending an educational institution is denied. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding entitlement to an effective date prior to February 1, 2010, for additional compensation for a dependent daughter attending an educational institution and the issues of entitlement to increased ratings for the Veteran's service-connected low back disability and associated right-sided sciatica and radiculitis.  

The Veteran seeks an earlier effective date for additional compensation for his daughter attending an educational institution.  The Board notes that the Veteran asserts he is entitled to additional compensation for his dependent daughter from January 28, 2001, when his combined rating for his service-connected disabilities became 40 percent pursuant to a May 2002 rating decision.  He alleges he did not receive additional compensation for his daughter from between then and when he received additional compensation for her attending an educational institution after her 18th birthday, effective February 1, 2010.  However, the record, including notification letters sent to the Veteran accompanying September 1999 and May 2002 rating decisions, shows the Veteran received additional compensation for his dependent daughter until she turned 18 in June 2008.  Furthermore, the Veteran cannot reopen a prior final rating decision in the absence of clear and unmistakable error (CUE).  He has not alleged CUE in the May 2002 rating decision.  As such, the Board can only consider the separate issue of whether the Veteran is entitled to an earlier effective date for additional compensation for his daughter attending an educational institution after she turned 18.

The Veteran filed a Request for Approval of School Attendance for his daughter in August 2010.  Under 38 C.F.R. § 3.667(a)(2), compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within one year from that date.  In the request, the Veteran noted that his daughter had commenced her courses at the educational institution in August 2008.  In the September 2010 decisional letter, the RO granted him additional compensation for his daughter from February 1, 2010 because he noted her last term had begun January 11, 2010.  As the Veteran filed the claim in August 2010, additional compensation may be authorized from August 2009 if it is shown his daughter commenced a course between then and January 2010.  While the Veteran reported his daughter began her course work in August 2008, there is no evidence of the commencement date of her courses between August 2009 and January 2010.  Given the current state of the record, the Veteran should be given an opportunity to present records showing any such commencement date on remand.  

The Veteran's low back disability is currently evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The associated sciatica and radiculitis are currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8620.  

At the November 2014 Board hearing, the Veteran testified that his low back disability had increased in severity since the most recent VA spine examination in July 2009.  Given his testimony and the length of the intervening period, another VA examination is needed to determine the current severity of his service-connected low back disability and any associated objective neurologic abnormalities, including the service-connected sciatica and radiculitis.  

At the hearing, the Veteran said he has regularly sought private treatment for his back disability, including from the Pain Management Center of Flint in Flint, Michigan.  He submitted an August 2010 MRI at the hearing, but the most recent treatment records associated with the claims file from the Pain Management Center are from 2006.  The Veteran indicated he believed the complete records of his treatment had been received by VA at the hearing, but any updated records of such treatment not already associated with the claims folder should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit any record(s) showing the commencement date of any course of instruction his daughter attended between August 2009 and January 2010 at Ferris State University.  

2. Contact the Veteran and request him to identify all medical providers from whom he has sought treatment for his service-connected back disability, including any associated neurologic abnormalities, and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified (specifically from the Pain Management Center).  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records, following the procedures outlined in 38 C.F.R. § 3.159.

3. After completing directive (2), the Veteran should then be scheduled for a VA spine examination with an appropriate medical doctor to ascertain the current nature and severity of his service-connected low back disability and any associated neurologic abnormalities, to include the service-connected sciatica and radiculitis.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Examination results should be clearly reported.

4. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues of entitlement to an effective date prior to February 1, 2010, for additional compensation for a dependent daughter attending an educational institution, entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease with disc herniation, and entitlement to an initial disability rating in excess of 10 percent for right-sided sciatica and radiculitis.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


